UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1093


ERICK JAVIER SANTOS BEY,

                    Plaintiff - Appellant,

             v.

DERRELL HIGHTOWER, #1561; BRIAN MCINERNEY, #5935,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George Jarrod Hazel, District Judge. (1:18-cv-03613-GJH)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Erick Javier Santos Bey, Appellant Pro Se. Christy Ann Fisher, Assistant Attorney
General, Baltimore, Maryland, Brent David Schubert, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Erick Javier Santos Bey seeks to appeal the district court’s order dismissing his

civil complaint as duplicative. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on December 6, 2018. * The

notice of appeal was filed on January 22, 2019. Because Bey failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




       *
         Although the district court did not set out its judgment in a separate document,
we conclude that the order is sufficiently brief to comply with Fed. R. Civ. P. 58. See
Hughes v. Halifax Cty. Sch. Bd., 823 F.2d 832, 835 (4th Cir. 1987) (“[A]n order
unaccompanied by a long explanation is likely to be considered a judgment [under Rule
58].” (internal quotation marks omitted)).


                                              2